[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-1289

                         UNITED STATES,

                            Appellee,

                                v.

                     JULES DELGADO VALENCIA,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Héctor M. Laffitte, U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
              Torruella and Lynch, Circuit Judges.



     Jules Delgado Valencia on brief pro se.
     Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco,
Assistant U.S. Attorney, and Nelson Pérez-Sosa, Assistant U.S.
Attorney, on brief for appellee.



                         August 27, 2001
            Per Curiam.        Upon the agreement of the parties, and

after a thorough review of the record and of the submissions,

we reverse the district court’s order denying appellant Jules

Delgado Valencia’s (“Delgado’s”) motion for relief pursuant to

Fed. R. Crim. P. 36, and we vacate the judgment and remand with

instructions to amend the sentence accordingly.

            At sentencing, the court unambiguously stated that

Delgado’s term of imprisonment was to be “13 years and seven

months.” It then attempted to convert that term into months,

but it admitted that its conversion might be mathematically
erroneous; and as it turns out, it was erroneous, and the error

was repeated in the written judgment.              “If there should be a
variance between the oral pronouncement of sentence and the
sentence    as   set   forth    in   the    written   judgment,   the   oral

sentence prevails.”       3 Charles Alan Wright, Federal Practice
and Procedure Crim. 2d § 534 (1982).               The mathematical error
may be corrected pursuant to a motion under Rule 36.               Id.

            The district court’s denial of the Fed. R. Crim. P.

36 motion is reversed, the judgment in this matter is vacated,
and   the   case   is    remanded      to    the   district   court     with

instructions to amend the judgment to show that Delgado is to

be imprisoned for a term of 163 months.




                                     -2-